Citation Nr: 0124667	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  96-18 719	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability with foot pain and limitation of motion, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1995 RO rating decision, which denied the 
veteran's claim for an increased rating for his right ankle 
disability with foot pain and limitation of motion and 
continued a 10 percent evaluation for such.  This appeal was 
previously before the Board and was remanded to the RO in 
July 1997 and September 1998.  The appeal is once again 
before the Board.


FINDING OF FACT

The veteran failed to report for VA examinations, which were 
scheduled in conjunction with his claim for an increased 
evaluation for a right ankle disability with foot pain and 
limitation of motion; he did not provide any good cause as to 
why he failed to report for examination.


CONCLUSION OF LAW

The veteran's claim for an increased rating in excess of 10 
percent for a right ankle disability with foot pain and 
limitation of motion is precluded by law.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disabilities ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pertinent regulation provides that "when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) . . . of this section as 
appropriate."  38 C.F.R. § 3.655(a) (2001).  Accordingly, 
"when an examination was scheduled in conjunction with . . . 
a claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2001) (emphasis added). 

By a rating decision, dated in December 1984, the veteran's 
claim of entitlement to service connection for a right ankle 
disability, with foot pain and limitation of motion, was 
granted, and a 10 percent evaluation for such was assigned.  
(Since this December 1984 decision, the 10 percent evaluation 
has remained in effect).

In October 1994, the veteran submitted a claim of entitlement 
to an increased rating for his service-connected right ankle 
disability with foot pain and limitation of motion.  At this 
time, he also requested a new VA compensation examination.

By a July 1995 RO rating decision, the veteran's above-
referenced claim was denied, and a 10 percent evaluation for 
his service-connected disability was continued.  This 
decision was based on a review of a 1988 Hospital Report from 
the VAMC located in Battle Creek, Michigan, in addition to 
subsequent evidence submitted in August 1995.  The veteran 
then filed a timely Notice of Disagreement in September 1995.  
A Statement of the Case was issued in the same month, and 
again in November 1995, after the receipt of additional 
medical evidence submitted by veteran.  In October 1995, the 
veteran perfected his appeal with regards to the issue of 
entitlement to an increased rating for his service-connected 
right ankle disability with foot pain and limitation of 
motion.  As such, his appeal came before the Board.

In July 1997, the Board remanded the veteran's claim to the 
RO in order to afford the veteran a VA examination for 
purposes of evaluating the severity of his disability. 

As part of the development of his claim, the veteran was 
scheduled for an examination in September and November 1997.  
He failed to report for either of these examinations, and he 
did not provide any reasons for his failure to appear.  In a 
Supplemental Statement of the Case (SSOC), dated in February 
1998, it was noted that the veteran had failed to report for 
the above-referenced examinations.  It was further noted that 
evidence expected from this examination, which might have 
been material to the outcome of the claim, could not be 
considered.  This was again emphasized in the "Reasons and 
Bases" portion of the SSOC, where it was noted that the 
veteran failed to report for a scheduled VA examination and 
the current condition therefore, could not be assessed.

As evidenced by the record, it has also been definitively 
shown that the veteran was given adequate notice to report to 
his scheduled November 1997 examination, in addition to the 
examination that was scheduled in June 1998.  A notice 
letter, dated in November 1997, was sent by certified mail to 
the veteran's last known address; however, the return receipt 
was unsigned.  A notice letter, indicating that the veteran 
was scheduled for an examination in June 1998, was also sent 
by certified mail, and; on this occasion, the return receipt 
was signed.  There is no other address in the claims folder 
for the veteran, and attempts by the VA to locate an 
alternative address for the veteran have been unsuccessful.  
In Hyson v. Brown, 5 Vet. App. 262 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) noted that 
in the normal course of events, it is the burden of the 
claimant/ appellant to keep VA apprised of his (or her) 
whereabouts.  If he (or she) does not do so, "[t]here is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Id at 265.  Thus, under the particular 
circumstances in this case, and given the provision of 
38 C.F.R. § 3.655(b), the veteran's claim for an increased 
rating in excess of 10 percent for a right ankle disability, 
with foot pain and limitation of motion, must be denied, 
because the veteran failed to report for the VA examinations, 
which were scheduled in conjunction with his increased rating 
claim.  38 C.F.R. § 3.655(b).

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).

The record reflects that in a letter, dated October 1994, the 
RO notified the veteran of the information and evidence 
necessary to substantiate his claim for increased rating for 
his right ankle with foot pain disability.  Moreover, the 
rating decisions, statement of the case, and supplemental 
statements of the case, as well as the remands by the Board, 
addressed the law and the evidentiary shortcoming of the 
veteran's claim.  The RO has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
consist of the veteran's service medical records, post-
service medical records, including VA inpatient and 
outpatient treatment reports, and assertions made by the 
veteran and his representative.  As discussed in detail 
above, the RO was scheduled the veteran for numerous VA 
examination, all of which he failed to report.  The Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  Thus, under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law.  Therefore, the 
Board's adjudication of this appeal, without referral to the 
RO for initial consideration under the new law, posed no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


ORDER

Entitlement to an increased rating for a right ankle 
disability with foot pain and limitation of motion, currently 
evaluated at 10 percent disabling, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

